Case 3:18-cr-00390-VC Document 33-5 Filed 09/18/19 Page 1 of 9




                EXHIBIT 3




                          EXHIBIT 3
                        Case 3:18-cr-00390-VC Document 33-5 Filed 09/18/19 Page 2 of 9
                        United States Department of Transportation - Office of Inspector General

                                                  Memorandum of Activity
Case Number:                                        Reporting Office:                                        Type of Activity:
I18A0170900                                         JRI-9 San Francisco                                      Interview

Date of Activity:                                   Date Report Drafted:                                     Location of Activity:
04/17/2019                                          04/22/2019                                               8930 S. Sepulveda Blvd Suite 200
                                                                                                             Los Angeles CA
Subject of Activity:                                Activity Conducted By (Name(s)):                         Signature:

BRATH, WILLIAM F.                                   Reggie Lee                                               RL

On April 17, 2019, Doctor William Brath (Brath), Senior Aviation Medical Examiner (Sr. AME), was interviewed by
SA Reggie Lee, USDOT-OIG and SA Andres Gonzalez, VA-OIG, at Express Care Medical Clinic, 8930
Sepulveda Blvd, Suite, Los Angeles, CA. After being advised of the identities of the interviewing agents and the
nature of the interview, Brath provided the following information:

Brath is a Sr. AME who specializes in pilots suffering or recovering from alcoholism and/or those on anti-
depressant medication. He has undergone special training as required by the Federal Aviation Administration
(FAA) and recertifies annually through training and examinations.

AIRMAN MEDICAL CERTIFICATION PROCESS

In order to obtain an airman medical certification, an airman must first complete an application on FAA's
MedXpress website. After answering questions to include medical history, the airman submits the application and
receives a confirmation number. Then the airman is able to schedule an appointment with an AME for an
evaluation. The AME will enter the confirmation number in their system and is able to access the airman's
application. Based on the airman's medical status, the AME is able to approve and print the certificate at the
office. However, if there are medical conditions that require additional evaluation, the AME will defer the
application to the FAA for further review. The FAA maintains a list of medical conditions that require additional
evaluation. Such conditions include, certain prescriptions, cancer, driving under the influence records, mental
disorders, among others. Brath stated if an applicant checks yes to Question 18.y. Medical disability benefits, it
would trigger additional screening. Medical disability benefits may include disability insurance benefits,
unemployment benefits, Social Security benefits, and Veterans Affairs benefits. Brath also made it clear that
there's a distinction between Question 18.m. Mental disorder of any sort; depression, anxiety, etc. and Question
18.o. Alcohol dependence or abuse and that there is no overlap if the applicant suffered from both conditions.

Brath indicated he recently had an airman who had issues for not checking Question 18.y. Medical disability
benefits.

GREGORY CHRISMAN

After viewing Chrisman's FAA Form 8500 dated December 10, 2016, Brath confirmed Chrisman as one of his
patients.

Brath was provided with Chrisman's FAA Form 8500 dated December 2018. Brath recognized the document and
recalled having a conversation with Chrisman in December 2018 about the change in his answers. Specifically,
Chrisman told Brath that VA was questioning things concerning his medical history.

During the December 2018 visit, Chrisman disclosed to Brath that he had been receiving VA disability benefits
and provided him with a copy of the VA disability award letter. Until then, Brath had no idea Chrisman was

  This report is the property of the Office of Inspector General, and is For Official Use Only. It contains sensitive law enforcement information, the use and
 dissemination of which is subject to the Privacy Act, 5 U.S.C. § 552a. This information may not be copied or disseminated without the written permission of
 the OIG, which will be granted only in accordance with the Privacy Act and the Freedom of Information Act, 5 U.S.C. § 552. Any unauthorized or unofficial
                                                    use or dissemination of this information will be penalized.
                                                                        Page 1 of 2                               Office of Inspector General - Investigations
                                                                                                                           U.S. Department of Transportation
                                                                                                                            USGJC001622
                        Case 3:18-cr-00390-VC Document 33-5 Filed 09/18/19 Page 3 of 9
                        United States Department of Transportation - Office of Inspector General

                                                  Memorandum of Activity
Case Number:                                        Reporting Office:                                        Type of Activity:
I18A0170900                                         JRI-9 San Francisco                                      Interview

Date of Activity:                                   Date Report Drafted:                                     Location of Activity:
04/17/2019                                          04/22/2019                                               8930 S. Sepulveda Blvd Suite 200
                                                                                                             Los Angeles CA
Subject of Activity:                                Activity Conducted By (Name(s)):                         Signature:

BRATH, WILLIAM F.                                   Reggie Lee                                               RL

On April 17, 2019, Doctor William Brath (Brath), Senior Aviation Medical Examiner (Sr. AME), was interviewed by
SA Reggie Lee, USDOT-OIG and SA Andres Gonzalez, VA-OIG, at Express Care Medical Clinic, 8930
Sepulveda Blvd, Suite, Los Angeles, CA. After being advised of the identities of the interviewing agents and the
nature of the interview, Brath provided the following information:

Brath is a Sr. AME who specializes in pilots suffering or recovering from alcoholism and/or those on anti-
depressant medication. He has undergone special training as required by the Federal Aviation Administration
(FAA) and recertifies annually through training and examinations.

AIRMAN MEDICAL CERTIFICATION PROCESS

In order to obtain an airman medical certification, an airman must first complete an application on FAA's
MedXpress website. After answering questions to include medical history, the airman submits the application and
receives a confirmation number. Then the airman is able to schedule an appointment with an AME for an
evaluation. The AME will enter the confirmation number in their system and is able to access the airman's
application. Based on the airman's medical status, the AME is able to approve and print the certificate at the
office. However, if there are medical conditions that require additional evaluation, the AME will defer the
application to the FAA for further review. The FAA maintains a list of medical conditions that require additional
evaluation. Such conditions include, certain prescriptions, cancer, driving under the influence records, mental
disorders, among others. Brath stated if an applicant checks yes to Question 18.y. Medical disability benefits, it
would trigger additional screening. Medical disability benefits may include disability insurance benefits,
unemployment benefits, Social Security benefits, and Veterans Affairs benefits. Brath also made it clear that
there's a distinction between Question 18.m. Mental disorder of any sort; depression, anxiety, etc. and Question
18.o. Alcohol dependence or abuse and that there is no overlap if the applicant suffered from both conditions.

Brath indicated he recently had an airman who had issues for not checking Question 18.y. Medical disability
benefits.

GREGORY CHRISMAN

After viewing Chrisman's FAA Form 8500 dated December 10, 2016, Brath confirmed Chrisman as one of his
patients.

Brath was provided with Chrisman's FAA Form 8500 dated December 2018. Brath recognized the document and
recalled having a conversation with Chrisman in December 2018 about the change in his answers. Specifically,
Chrisman told Brath that VA was questioning things concerning his medical history.

During the December 2018 visit, Chrisman disclosed to Brath that he had been receiving VA disability benefits
and provided him with a copy of the VA disability award letter. Until then, Brath had no idea Chrisman was

  This report is the property of the Office of Inspector General, and is For Official Use Only. It contains sensitive law enforcement information, the use and
 dissemination of which is subject to the Privacy Act, 5 U.S.C. § 552a. This information may not be copied or disseminated without the written permission of
 the OIG, which will be granted only in accordance with the Privacy Act and the Freedom of Information Act, 5 U.S.C. § 552. Any unauthorized or unofficial
                                                    use or dissemination of this information will be penalized.
                                                                        Page 1 of 2                               Office of Inspector General - Investigations
                                                                                                                           U.S. Department of Transportation
                                                                                                                            USGJC001622
                         Case 3:18-cr-00390-VC Document 33-5 Filed 09/18/19 Page 4 of 9
receiving VA disability benefits. Chrisman then asked Brath to write a letter on his behalf stating Brath had
already known about Chrisman's Post traumatic stress disorder (PTSD) and the VA disability benefits. Brath
believed Chrisman was trying to put him in "the middle of this." Brath wrote a letter to Chrisman but that was not
what Chrisman asked for. Brath believed the letter was provided to Chrisman's attorney.

Brath stated if he had learned about Chrisman's VA disability benefits in 2012, he would've deferred the
application to the FAA so they could examine the VA records. However, Brath was not afforded that opportunity
because Chrisman concealed that information.

Brath made it very clear that he never told Chrisman to answer "no" for Question 18.m. Mental disorder of any
sort; depression, anxiety, etc. or Question 18.y. Medical disability benefits.

It was Brath's professional medical opinion that Chrisman does not currently suffer from PTSD. He based his
decision on the evaluation of the psychologist and the neuropsychiatrist both of whom Brath had worked with
extensively. During one of Chrisman's alcohol rehabilitations, there was a mention of a PTSD diagnosis but Brath
was confident that Chrisman no longer suffered from it. Brath also received quarterly letter from Chrisman's
colleague on his job performance and status. Given all the information, Brath was comfortable with Chrisman
checking no for Question 18.m. Mental disorder of any sort; depression, anxiety, etc. However, there was no
ambiguity with Question 18.y. Medical disability benefits.

(Agent's Note: Brath was contacted on April 29, 2019, for a follow-up.)

Brath clarified that if an airman discloses they're receiving a medical disability, it'll prompt the AME to ask follow
up questions. During December 3, 2018's examination, Chrisman brought a letter from the VA about a medical
disability benefits pertaining to PTSD. Chrisman stated he was working to correct the FAA forms. Brath did not get
into Chrisman's PTSD because it was already well documented in the Human Intervention Motivation Study
(HIMS) program.

Brath also clarified that Chrisman asked Brath to write a letter stating that the VA's PTSD rating was already
included in the HIMS report. Brath said this was not true and could not write that. This had never been an issue
prior to December 3, 2018. Brath indicated he would only provide a copy of the letter with Chrisman's
concurrence.
                                                                            Reviewed By (Initials): L G              Date: 04/29/2019




  This report is the property of the Office of Inspector General, and is For Official Use Only. It contains sensitive law enforcement information, the use and
 dissemination of which is subject to the Privacy Act, 5 U.S.C. § 552a. This information may not be copied or disseminated without the written permission of
 the OIG, which will be granted only in accordance with the Privacy Act and the Freedom of Information Act, 5 U.S.C. § 552. Any unauthorized or unofficial
                                                    use or dissemination of this information will be penalized.
                                                                      Page 2 of 2                                 Office of Inspector General - Investigations
                                                                                                                           U.S. Department of Transportation
                                                                                                                            USGJC001623
Case 3:18-cr-00390-VC Document 33-5 Filed 09/18/19 Page 5 of 9




          FOR OFFICIAL USE ONLY




Public Availability to be determined under 5 US C 552




                                                          USGJC001624
                                            Case 3:18-cr-00390-VC Document 33-5 Filed 09/18/19 Page 6 of 9
Applicant Must Complete ALL 20 Items (Except For Shaded Areas)                                                                           PLEASE PRINT                            Form Approved 0MB NO 2120-0034
 Copy of FAA Fonn 8500-9                                                                           1. Application For:                                                2. Class of Medical Certificate Applied For:
 (Medical Certificate) or FAA
 Fonn 8420-2 (MedicaUStudent
 Pilot Certificate) issued.
                                     GX-2947741                                                     [8] Airman Medical
                                                                                                        Certificate
                                                                                                                                D    Airman Medical and
                                                                                                                                     Student Pilot Certificate                  [8] 1st         0 2nd              03rd

                                                                                                   3. L ast Name                                 First Name                               Middle Name
  MEDICAL CERTIFICATE FIRST   CLASS                                                                CHRISMAN                                      GREGORY                                  James
    AND STUDENT PILOT CERTIFICATE                                                                  4. Social Security Number
                                                                                                   5. Address                                             Telephone Number
 This certifies that (Full name and address):
                                                                                                   Number/ Slteet
  GREGORY James CHRISMAN
                                                                                                                                                 CA
                                                                                                   City                                            State / Country                             Zip Code
                                                                                                   6. Date of Birth                                          7. Color of Hair             8. Color of Eyes      I   9.Sex
   Date of Birth              Height   I Weight I Hair I Eyes I
                                                I BROWN I BROWN I
                                                                                   Sex               Citizenship
                                                                                                                             MM/DD/YYYY
                                                                                                                             USA                        I     BROWN                  I         BROWN                  Male

                                       I                                             M             10. Type of Airman Certificate(s) You Hold:
  has met the medical standards prescribed in part 67 , Federal                                           D   None                         0     ATC Specialist           D     Flight Instructor       D    Recreational
  Aviation Regulations, for this c lass of Medical Certificate.                                           [8] A irline Transport           D     Flight Engineer          □ Private                     Oother
                                                                                                          D   Commercial                   D     Flight Navigator         Ostudent
              Must wear corrective lenses.
   (I)
                                                                                                   11. Occupation                             12. Employer

  ~
   C
   0                                                                                                 Pilot                                              I
                                                                                                                                             Southwest Airlines
                                                                                                   13. Has Your FAA Airman Medical Certificate Ever Been Denied, Suspended, or Revoked?
  ""E
  ::::i                                                                                                   □
                                                                                                               Yes            [8]     No              If yes, give date
                                                                                                                                                                                                ....
                                                                                                    Total Pilot Time (Civilian Only)                                 16. Date of Last FAA Medical Application
                                                                                                                                                                          06/25/2018              No Prior
 Date of Examination                            Examiner's Designation No.                         14. To Date                 1 15. Past 6 months
                                                                                                                                                                                                I      □
                                             I                                                          14010                       10                                   MM/OONYYY                Application
       12/03/2018                                  000013635                                       17.a. Do You Currently Use Any Medication (Prescription or Nonprescription)?
            Signature                                                                              (8] No       OYes (If yes, below list medicalion(s) used and check appropriate box). E[!:lr'.i2~~1lr'. B!:'22tl!:g
  ~                                                                                                                                                                                                            :t'.ll        ti2
 .£;
 E
 as         Typed Name                                                                                                                                                                                         □             □
 )(
 w            WILLIAM BRATH                                                                                                                                                                                    □             □
 AIRMAN'S SIGNATURE                                                                                                                   (If more space is required, see 17. a. on the instruction sheet).
                                                                                                                                                                                                               □             □
                                                                                                   17.b . D o You Ever Use Near Vision Contact Le n s(es) While Fly ing?
                                                                                                                                                                                                  □      Yes   rxl      No
18. Medical History · HAVE YOU EVER IN YOUR LIFE BEEN DIAGNOSED WITH, HAD, OR DO YOU PRESENT LY HAVE ANY OF THE FOLLOWING? Answer "yes" or "no•
    for every condition listed below. In the EXPLANATIO N S box below, you may note "PREVIOUSLY REPORTED, NO CHANGE" only if the explanation of the condition was
    reported on a previous application for an airman medical certificate and there has been no change in your condition. See Instructions Page

 Yes No                 Condition                      Yes     No           Condition                          Yes      No          Condition                             Yes      No             Condition
a.O [8] Frequent or severe headaches                                Heart o r vascular trouble                 m[8J D     Mental disorders of any sort;               r. D       [8] Military medical discharge
                                                                                                                          depression, anxiety, etc.
                                                                                                                      [8] Substance dependence or failed
b.□       [8] Dizziness or fainting spell              h. o   [8] High or low blood pressure                   n.D        a drug test ever; or substance              s. D       [8] Medical rejection by military service
                                                                                                                          abuse or use of illegal substance
c.O       [8] Unconsciousness for any reason           1. 0 [8] Stomach, liver. or intestinal trouble                     in lhe last 2 years.                        t.D [8] Rejection for lrfe or health insurance
               Eye o r vision trouble except glasses
                                                       J. □   [8] Kidney stone or blood in urine              o.[8] D     Alcohol dependence or abuse                 u. [8] D       Admission to hospital

e.O       [8] Hay fever or allergy                     k. o [8] Diabetes                                      p. □    [8] Suicide attempt                             x. [8]     D Other illness, disability, or surgery
1. □      [8] Asthma or lung disease                   1.0 [8] Neurological disorders: epilepsy,
                                                               seizures, stroke, paralysis, etc.              q.□     [8] Motion sickness requiring medicalion        y. [8] D       Medical disability benefits
Arrest Conviction and/or Administrative Action Historv -·- See Instructions Paae
Yes         No History of (1) any arrest(s) and/or conviclion(s) involving driving while intoxicated by, while impaired by, or                                       Yes        No
                                                                                                                                                                                          History of nontraffic
v.O [8]        while under the influence of alcohol or a drug ; or (2) history of any arrest(s), and/or conviction(s), and/or                                        w.O [8]
                                                                                                                                                                                          conviction(s)
               administrative action(s) involving an offense(s) which resulted in the denial, suspension, cancellation, or
                                                                                                                                                                                          (misdemeanors or felonies).
               revocation of driving privileges or Which resulted in attendance at an educational or a rehabilitation program.
 Explanations: see Instructions Page                                                                                                                                                                    r ur< rAAU5E
                                                                                                                                                                                                       Review Action Codes
  See Form 8500-8 Continuation Sheet for Comments


19. Visits to Health Professional Within Last 3 Years.                                                    IXI Yes   (Explain Below)                     LJ    No                  See Instructions Page
           Date                         Name, Address, and Type of Health Professional Consulted                                                                                     Reason




                  •• NOTICE --                                                            20. Applicant's National Driver Register and Certifying Declarations
          Whoever in any matter within the                    I hereby authorize the National Dnver Register (NOR), through a designated State Department of Motor Vehicles, to furnish to the FAA
          jurisdiction of any department or                   infonnatio n pertaining to my driving record. This consent constitutes authorization for a single access to the infonnation contained in the NOR
          agency of the United Stales                          to verify informalion provided in this application. Upon my request, the FAA shall make the informalion received from the NOR, if any, available
          knowingly and willingly falsifies.                   for my review and written comment. Authority: 23 U.S. Code 401, Note.
          conceals or covers up by any trick,
          scheme, or device a material fact,                         NOTE: ALL persons using this fonm must sign it. NOR consent, however, does not apply unless this form is used as an
          or who makes any false, fictitious                                    application for Medical Certificate or Medical Certificate and Student Pilot Certificate.
          or fraudulenl statements or                          I hereby certify lhat all statements and answers provided by me on this application form are complete and true to the best of my knowledge,
          representations, or entry, may be                    and I agree that they are to be considered part of the basis for issuance of any FAA certificate to me. I have also read and understand the
          fined up lo $250,000 or imprisoned
          not more than 5 years, or both.
          (18 U.S. Code Secs. 1001; 3571).
                                                               Privacy Aci statement that accompanies this fonn.
                                                              Signature of Applicant                                                                                                I Date 12/01/2018 01:29:33 pm
                                                                                                                                                                                              MM/00/YYYY

 FAA Form 8500-8 (9-08) Supersedes Previous Edition • COPY                                                                                                                        USGJC001625
                                                                                                                                                                                         NSN: 0052-00-670-6002
                                                  NOTE: FAA/Original Copy of the Re port of Medical Examination Must be TYPED.
                                            Case 3:18-cr-00390-VC         Document 33-5 Filed 09/18/19 Page 7 of 9
                                                                                REPORT OF MEDICAL EXAMINATION
21. Height (inches)                         22. Weight (pounds)                         23. Statement of Demonstrated Ability (SODA)                                                                         I 24. SODA Serial Number
                                        I                                           I          □ YES              ~    NO           Defect Noted:
                                                                                                                                                                                                             I
CHECK EACH ITEM IN APPROPRIATE COLUMN                                                          Normal      Ab n ormal        CHECK EACH ITEM IN APPROPRIATE COLUMN                                                                Normal     Abnormal

25. Head, face. neck, and scalp                                                                  X                           37. Vascular system          (Pulse. amplitude and character; arms, leg$, others)                        X
26. Nose                                                                                         X                           38. Abdomen and viscera             (lnciuoing hetnia)                                                   X
27. Sinuses                                                                                      X                          39. Anus     (Not ioduding digital examim~tion)                                                           X
28. Mouth and throat                                                                             X                          40. Skin                                                                                                  X
29. Ears, general      (Internal and external canals: Hearing under item 49)                     X                           41. G-U system       (Not Including pelvic examinalion)                                                  X
30. Ear Drums       (Pert0<1>tion)                                                               X                           42. Upper and lower extremities              (Suengon and range of motion!                               X
31 . Eyes, general (V;skl, undedtoms 50 l054)                                                    X                           43. Spine, other musculoskeletal                                                                         X
32. Ophthalmoscopic                                                                              X                           44. Identifying body marks, scars, tattoos                (s;,e & 1oea1kl<)                              X
33. Pupils (Equal;ty and reac,;on)                                                               X                          45. Lymphatics                                                                                            X
34. Ocular motility      (Associated parallel movement, nystagmus)                               X                          46. Neurologic       ~:1:,:~;~t)equilibrium, senses, cranial nerves.                                      X
35. Lungs and chest         (Not lndud;ng breast examination)                                    X                          4 7. Psychiatric     (Appearance, behavio<, mooO, communication, and memory)                              X
36. Heart (Preooro;aI octivily, rhythm, sounds, and munmurs)                                     X                          48. General systemic                                                                                      X
  NOTES: Describe every abnormality in detail. Enter applicable item number before each comment. Use additional sheets if necessary and attach to this form.




                                                  Record Audiometric Speech
 49. Hearing                                      Discrimination Score Below
                                                                                                                                     Right Ear                                                                             Left Ear

          Conversational
        Voice Test at 6 Feet
                                                                                              Audiometer
                                                                                              Threshold in
                                                                                                                      500     I 1000 I         2000       I   3000    I       4000        500        I     1000        I 2000 I       3000    I   4000

IB)Pass
                    □       Fail                                                                decibels
                                                                                                                               I         I                I           I                              I                 I          I           I
50. Distant Vision                                                         51.a. Near Vision                                                     51.b. Intermediate Vision - 32 Inches                                       52. Color Vision
Right        20/    50               Corrected to 20/       20             Right        20/    40        Corrected to 20/           20           Right         20/ 20                 Corrected to 20/            20
Left         20/    50               Corrected to 20/       20             Left         20/    40        Corrected to 20/           20           Left          20/ 20                 Corrected to 20/            20                  ~    Pass
Both         20/    25               Corrected to 20/       20             Both         20/    25        Corrected to 20/           20           Both          20/ 20                 Corrected to 20/            20
                                                                                                                                                                                                                                      □    Fail

53. Field of Vision                         154. Heterophoria 20' (in prism diopters)                         I       Esophoria          I       Exophoria                 I       Right Hyperphoria       Left Hyperphoria
rx,     Normal     n     Abnormal                                                                             I          0               I            u                    I               0                        0
55. Blood Pressure                                               56. Pulse               57. Urine Test (if abnormal, give results)                                                          58. ECG (Date)
(Sitting,                   ISystolic I         Diastolic          (Resting)
                                                                                                                                                     I        Albumin
                                                                                                                                                                               I      Sugar                       MM I     DD I       yyyy
mm of Mercury)                              I                                             0     Normal
                                                                                                                      □     Abnormal
                                                                                                                                                                               I
59. Other Tests Given



60. Comments on History and Findings: AME shall comment on all "YES" answers in the Medical History section and for                                                                                                               FOR FAA USE
abnormal findings of the examination. (Attach all consultation reports, ECGs, X-rays, etc. to this report before mailing.)                                                                                                  Pathology Codes:


See Form 8500-8 Continuation Sheet for Comments

                                                                                                                                                                                                                            Coded By:




                                                                                                                                                                                                                            Clerical Reject


 Significant Medical History                     IB:) YES              0       NO                                         Abnormal Physical Findings                                  □ YES                IB:)   NO

61 . Applicant's Name                                                62. Has Been Issued --                               IB:) Medical Certificate              D     Medical & Student Pilot Certificate
GREGORY James CHRISMAN                                                         D    No Certificate Issued -- Deferred for Further Evaluation
                                                                               D    Has Been Denied -- Letter of Denial Issued (Copy Attached)
63. Disqualifying Defects (List by item number)


64. Medical Examiner's Declaration -· I hereby certify that I have personally reviewed the medical history and personally examined the applicant named on
this medical examination report. This report with any attachment embodies my findings completely and correctly.
Date of Examination                     Aviation Medical Examiner's Name                                                                                 Aviation Medical Examiner's S ignature
                                        WILLIAM BRATH
  MM      I DD I       yyyy
                                        Street Address
         12/03/2018                      8930 S SEPULVEDA BLVD STE 200                                                                                   AME Serial Number                           000013635

                                        City LOS ANGELES                       State CA                           Zip Code 90045                         AME Telephone                                (310) 641 -8111
 FAA Form 8500-8 (9-08) Supersedes Previous Edition • COPY                                                                                                                                                 USGJC001626
                                                                                                                                                                                                                  NSN : 0052-00-670-6002
                       Case 3:18-cr-00390-VC Document 33-5 Filed 09/18/19 Page 8 of 9
                                          Form 8500-8 Continuation Sheet
  Applicant Name:            GREGORY James CHRISMAN
  Applicant MID:             200008464331              Transmitted to FAA :                                  12/04/2018 03:48:17 pm

17.a.Medications (From page 1):                                                                                        Previously Reported
                                                                                                                        Yes          No
  Medication

18. Explanations (From page 1):

 18D 10/2008-                                                       Dr. Beverly Sarver, San Mateo, CA.

 18M 9/14/2008 Post-traumatic stress disorder with narcissistic and histrionic traits as diagnosed by Betty Ford Alcohol Treatment Center.
 Please ref er to previous HIMS documentat ion, t o include follow up evaluations with Dr. Elliott and Dr. Rozansky . 8/25/2011 Post-traumatic
 stress disorder with secondary depression and alcohol abuse as diagnosed by the VA. Please refer to accompanying VA documentation. Note:
 PTSD/Depressive mood evaluations not verified by HIMS evaluations.
 180 8/16/2008 Entered treatment for Alcoholism. Please refer to previous HIMS documentation.


                                                                                       .
 18Y 2/2010-8/2011 Received CA State disability insurance and LTD (Long Term Disability) insurance while on extended sick leave for
 alcoholism. 8/25/2011 Awarded VA disability benefit. Please refer to accompanying VA document ation.
                                                                    18m: History of PTSD previously reported was previously on HIMS 180:
 Maintaining sobriety off SI                    1964 18x:                    performed 11/1990 18y: He is making some correction to his
 8500 form letter from pilot to follow. FAA 8500 dated 4/14/2009 showed "yes" response on linen. That entry was made in error.

19. Visits to Health Professional Within Last 3 Years. (From page 1):

 04/2017 Dr. Dennis Park                                                                      Orthopedic Surgeon




25 - 48. Notes (From page 2):

59. Other Tests Given (From page 2)


60. Comments on History and Findings (From page 2)


 18m: Hist ory of PTSD previously reported was previously on HIMS
 180: Maintaining sobriety off SI




AME Actions
Applicant Previously Assessed
 [ ] 1. Has OSA diagnosis and is on Special Issuance. Reports to follow.
 [] 2. Has OSA diagnosis and is currently being treated OR has previous OSA assessment. NOT on Special Issuance. Reports to follow.

Applicant Not at Risk
 [X] 3. Determined to NOT be at Risk for OSA at this examination.

Applicant at Risk/Severity to be Assessed.
 [ ] 4. Discuss OSA Risk with airman and provide education material.
 [] 5. At risk for OSA. AASM sleep apnea assessment required. Reports to follow.

Applicant Risk. Severity high
 [] 6. Deferred. Immediate safety risk. AASM sleep apnea assessment required. Reports to follow.




                                                                                                                              USGJC001627
Case 3:18-cr-00390-VC Document 33-5 Filed 09/18/19 Page 9 of 9




   Gregory J. Chrisman




  December 3, 2018

  To Whom It May Concern:

  Please note the following changes to my FAA 8500-8, under question 18.
  Included is supplemental documentation to accompany Med.Xpress submission
  227826618459.

  I have previously not checked yes on the "m." block. Until now I believed
  reporting my alcoholism and participation in the HIMS program addressed these
  issues.

  I have previously not checked yes on the "y." block. I was completely unaware
  that this included California Disability Insurance and the Long Term Disability
  Insurance used, while on extended sick leave for HIMS treatment, after my sick
  bank had exhausted. I began receiving Veterans Administration Disability
  Benefits in October 2011. I should have reported it during my December 2011
  physical, but neglected to. I realized my error a physical or so later. I should have
  corrected it, but frankly, allowed myself to let fear overtake me, and did not.

  I continuously strive for self-improvement and healthy living. Embracing a sober
  lifestyle has done wonders for my attitude and emotional state. Even the
  frequency and intensity of my back pain and ear ringing continue to diminish.

  Please do not hesitate to contact me. I will provide open and honest answers to
  any questions you may have. My deepest apologies for the complications I have
  created. I assure you this process will receive my absolute, utmost attention and
  inquiry from this point forward.

  Thank you,


    /~
._<,;regory J. Chrisman




                       9400 1118 9956 02641509 76




                                                                                    USGJC001628
